
	
		I
		112th CONGRESS
		1st Session
		H. R. 2251
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To direct the Board of Governors of the Federal Reserve
		  System to amend Regulation D to increase the transaction limits on passbook
		  savings, statement savings, and money market deposit accounts.
	
	
		1.Increase of transaction
			 limitsThe Board of Governors
			 of the Federal Reserve System shall amend part 204 of title 12, Code of Federal
			 Regulations (commonly known as Regulation D), to include in the term
			 savings deposit a passbook savings account, statement savings
			 account or a money market deposit account that otherwise meets the requirements
			 of section 204.2(d)(1) of such title and from which, under the terms of the
			 deposit contract or by practice of the depository institution, the depositor is
			 permitted or authorized to make no more than thirty transfers and withdrawals,
			 or a combination of such transfers and withdrawals, per calendar month or
			 statement cycle or similar period of at least four weeks, to another account
			 (including a transaction account) of the depositor at the same institution or
			 to a third party by means of a preauthorized or automatic transfer, or
			 telephonic (including data transmission) agreement, order or instruction, or by
			 check, draft, debit card, or similar order made by the depositor and payable to
			 third parties.
		
